DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
The phrase "sheet-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by the “like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claims 2-22:
Claims 2-22 recite the limitation "Method according to Claim…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  “Method” lacks a determiner (a; the; said, etc.); and, therefore, it is assumed that the determiner is “a.”  It is unclear if the “[a] method” recited in claims 2-22 refers to the “[A] method” recited claim 1 at line 1; or, if each of claims 2-22, having a preamble which recites “[a] method” should be examined as an independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilde et al. (US 5,892,205).

Claim 1:
Wilde disclose a method for producing a heating device (abstract), said method comprising:
providing a sheet-like support (3) with a support top side (9) (fig.2, col. 4, lines 30-42 and col. 5, lines 1-7), and at least one heating element having at least two heating conductor strips (15, 21 and/or 16, 22) that each have lateral sides (19 and opposite of 19, 32 and opposite of 32), a top edge (36), and a bottom edge (35) (figs. 2-4, col. 5, lines 57-66; col. 6, lines 13-22; and col. 6, line 66 bridging col. 7, line 7);
placing the at least two heating conductor strips (15, 21 and/or 16, 22) together (at 17, 29 and/or at 19, 32) or on one another by way of the lateral sides mutually facing each other, such that the lateral sides (17, 29 and/or 19, 32) are at least partially but not completely in contact relative to one another (figs. 2-4, col. 4, lines 19-21 and col. 9, lines 40-47);
corrugating the at least one heating element with deflections of a corrugation out of the lateral sides of the at least two heating conductor strips (figs. 1-4, col. 5, lines 21-28 and col. 13, lines 15-18)); and
after the placement and corrugation steps, applying the at least one heating element to the support top side (9) of the sheet-like support (3), the application being such that the at least one heating element runs in tracks in a laying pattern and is fastened by being pushed in the support top side (9) (figs. 1-4, col. 6, lines 58-65).

Claim 2:
Wilde discloses the method according to Claim 1, wherein the at least two heating conductor strips (15, 21 and/or 16, 22) are fixedly connected (spot welding) to one another to form said heating element (fig. 4, col. 3, lines 56-60, col. 9, lines 47-50 and col. 10, lines 3-7).

Claim 4:
Wilde discloses the method according to Claim 2, wherein the at least two heating conductor strips (15, 21 and/or 16, 22) are fixedly connected to one another to form said heating element after they are have been corrugated such that the two separate heating conductor strips are first corrugated independently of each other and are then fixedly connected to one another to form said heating element (figs. 2-4, col. 9. lines 35-50).

Claim 9:
Wilde discloses the method according to Claim 1, wherein, after placement, the at least two heating conductor strips (15, 21 and/or 16, 22) are welded to one another (fig. 4, col. 3, lines 56-60, col. 9, lines 35-50 and col. 10, lines 3-7).

Claim 15:
Wilde discloses the method according to Claim 1, wherein: the at least two heating conductor strips have holding elements (34) protruding from the bottom edge (35) thereof; and the method comprises pushing the holding elements (34) into the support top side (9) for a purpose of holding the heating element on the support (fig. 2, col 6, lines 23-28 and lines 50-58).

Claim 22:
Method according to Claim 1, wherein the corrugation is performed with a wave amplitude of between 0.5 mm and 5 mm (fig. 2, col. 7, lines 46-50 col. 8, lines 33-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilde as applied to claim 15 above, and further in view of Gross et al. (US 5,498,853).

Claim 18:
Wilde discloses the method according to Claim 15; and, Wilde fails to disclose the at least two heating conductor strips are machined out of a single strip.
Gross discloses a method of forming a flat material band (abstract), further comprising forming two strips from a flat material by a single separating cut which can simultaneously form two complementary edge faces from two components that are approximately mirrored symmetrically prior to the separating cut (col. 3, lines 46-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for producing a radiant heating device of Wilde by machining the at least two heating conductor strips from a single strip as taught by Gross in order to provide for elimination of waste material (col. 3, lines 46-58 and col. 12, lines 58-59). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. See also MPEP §2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way. The results would have been predictable because both prior art references are drawn to corrugated profiled sheets drawn from strip materials.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilde as applied to claim 1 above, and further in view of Gross et al. (US 5,498,853).

Claim 19:
Wilde discloses the method according to Claim 1; and Wilde fails to disclose the at least two heating conductor strips are machined out of a single strip.
Gross discloses a method of forming a flat material band (abstract), further comprising forming two strips from a flat material by a single separating cut which can simultaneously form two complementary edge faces from two components that are approximately mirrored symmetrically prior to the separating cut (col. 3, lines 46-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for producing a radiant heating device of Wilde by machining the at least two heating conductor strips from a single strip as taught by Gross in order to provide for elimination of waste material (col. 3, lines 46-58 and col. 12, lines 58-59). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. See also MPEP §2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way. The results would have been predictable because both prior art references are drawn to corrugated profiled sheets drawn from strip materials.

Claim 20:
Wilder discloses the method according to Claim 1; and, Wilder fails to disclose the at least two heating conductor strips are machined out of a single strip in separate form such that the two heating conductor strips are separate from each other.
Gross discloses a method of forming a flat material band (abstract), further comprising forming two strips from a flat material by a single separating cut which can simultaneously form two complementary edge faces from two components that are approximately mirrored symmetrically prior to the separating cut (col. 3, lines 46-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for producing a radiant heating device of Wilde by machining the at least two heating conductor strips from a single strip as taught by Gross in order to provide for elimination of waste material (col. 3, lines 46-58 and col. 12, lines 58-59). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. See also MPEP §2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way. The results would have been predictable because both prior art references are drawn to corrugated profiled sheets drawn from strip materials.

Allowable Subject Matter
Claims 3, 5-8, 10-14, 16-17 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 3:
The prior art of record fails to disclose or fairly suggest the method according to Claim 2, wherein the at least two heating conductor strips are fixedly connected to one another to form said heating element before they are corrugated.

Claim 5:
The prior art of record fails to disclose or fairly suggest the method according to Claim 1, wherein: the at least two heating conductor strips are already integrally connected to one another before they are placed on one another, the at least two heating conductor strips are first folded onto one another in a first step, and the at least one heating element, in a doubled-over configuration, is then corrugated in a subsequent second step.

Claim 10:
The prior art of record fails to disclose or fairly suggest the method according to Claim 9, wherein the at least two heating conductor strips are welded to one another by welding points at a distance along a longitudinal direction of the at least two heating conductor strips from one another, the distance being two times to twenty times a height of one of the at least two heating conductor strips.

Claim 11:
The prior art of record fails to disclose or fairly suggest the method according to Claim 1, wherein: the at least two heating conductor strips comprise precisely two heating conductor strips designed in one part and integrally with one another; and the method comprising placing the two heating conductor strips on one another by bending or folding along a bending line, said bending line running parallel in relation to a longitudinal extent of said heating element or parallel in relation to said top edge.

Claim 16:
The prior art of record fails to disclose or fairly suggest the method according to Claim 15, wherein: the holding elements protrude beyond a line which runs by more than 80% of a length along the bottom edge and parallel in relation to the top edge, and the holding elements protrude beyond said line by between 30% and 200% of the height of the at least two heating conductor strips.

Claim 17:
The prior art of record fails to disclose or fairly suggest the method according to Claim 15, wherein the holding elements are separate components which are placed over the top edge of the heating element by way of two limbs in a U shape or bow shape and protrude downwards beyond the bottom edge, and each of the holding elements encloses all the layers of the at least two heating conductor strips between them.

Claim 21:
The prior art of record fails to disclose or fairly suggest the method according to Claim 1, wherein the corrugations performed with a wavelength of between 2 mm and 8 mm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Scott (US 5,043,559) discloses a radiant heating resistor formed from a corrugated flat material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726